STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS

Dean Eugene Gamble, Jr.,
Petitioner Below, Petitioner
                                                                                      FILED
vs) No. 14-0804 (Pocahontas County 14-C-13)                                       September 11, 2015
                                                                                 RORY L. PERRY II, CLERK
                                                                               SUPREME COURT OF APPEALS
Mark A. Williamson, Warden,                                                        OF WEST VIRGINIA

Denmar Correctional Center, and
West Virginia Parole Board,
Respondents Below, Respondents

                               MEMORANDUM DECISION

        Petitioner Dean Eugene Gamble, Jr., appearing pro se, appeals the June 12, 2014, order of
the Circuit Court of Pocahontas County dismissing his petition for a writ of habeas corpus as moot.
Respondents Mark A. Williamson, Warden, Denmar Correctional Center and West Virginia
Parole Board, by counsel Derek A. Knopp, filed a summary response.

        The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        Petitioner was incarcerated as a result of his convictions for conspiracy to commit a felony,
delivery of a schedule II controlled substance (cocaine), and failure to register as a sex offender.
On February 23, 2013, petitioner was granted release on parole. Subsequently, petitioner was
charged with violating the terms and conditions of his parole by not remaining at the residence
approved for his parole on May 31, 2013. At the September 5, 2013, parole revocation hearing,
petitioner pled guilty to the parole violation and respondent board revoked his parole. Petitioner
was re-incarcerated at Denmar Correctional Center in Pocahontas County, West Virginia.

        On March 26, 2014, petitioner filed a petition for a writ of habeas corpus in the Circuit
Court of Pocahontas County alleging that respondent board’s revocation of his parole constituted
legal error. Subsequently, respondents filed a motion to dismiss the petition as moot because
petitioner was being placed back on parole subject to the approval of his proposed residence.
Petitioner filed objections that his release on parole would not render his habeas petition moot. On
June 12, 2014, the circuit court granted respondents’ motion and dismissed the petition as moot
finding that “this matter has been resolved by the granting of parole[.]”

       Petitioner was not immediately released on parole. However, during the pendency of his
                                                 1
appeal of the circuit court’s June 12, 2014, order, petitioner informed this Court that his proposed
residence had been approved, and the relevant authorities have confirmed that petitioner is now
released on parole.

       Petitioner now appeals the circuit court’s June 12, 2014, dismissal of his petition to this
Court. We review a circuit court’s dismissal of a habeas petition under the following standard:

               In reviewing challenges to the findings and conclusions of the
               circuit court in a habeas corpus action, we apply a three-prong
               standard of review. We review the final order and the ultimate
               disposition under an abuse of discretion standard; the underlying
               factual findings under a clearly erroneous standard; and questions of
               law are subject to a de novo review.

Syl. Pt. 1 Cline v. Mirandy, 234 W.Va. 427, __, 765 S.E.2d 583, 584 (2014) (internal quotations
and citations omitted). In addition, “[m]oot questions or abstract propositions, the decision of
which would avail nothing in the determination of controverted rights of persons or of property,
are not properly cognizable by a court.” Syl. Pt. 1, State ex rel. McCabe v. Seifert, 220 W.Va. 79,
80, 640 S.E.2d 142, 143 (2006) (internal quotations and citations omitted).

        On appeal, petitioner argues that his release on parole did not render his habeas petition
moot. See McCabe, 220 W.Va. at 85, 640 S.E.2d at 148 (2006) (declining to decide whether
inmates on parole are no longer “incarcerated under sentence of imprisonment” for purposes of
seeking post-conviction habeas corpus relief under West Virginia Code §§ 53-4A-1 to -11).
Respondents counter that in our opinion in Cline, which was issued after petitioner’s appeal was
filed, we settled the question of whether parolees in the state penal system may file habeas
petitions by holding that they may not. See Syl. Pt. 3, 234 W.Va. at __, 765 S.E.2d at 584. We
agree with respondents that our decision in Cline is dispositive of this case. Accordingly, we
determine that the circuit court did not abuse its discretion in dismissing petitioner’s habeas
petition because it has been rendered moot.

       For the foregoing reasons, we affirm.

                                                                                         Affirmed.

ISSUED: September 11, 2015

CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II

                                                 2